ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of -                                     )
                                                )
Herman Construction Group, Inc.                 ) ASBCA No. 63358
                                                )
Under Contract No. N62473-14-C-3425             )

APPEARANCE FOR THE APPELLANT:                      Jon G. Lycett, Esq.
                                                    Counsel

APPEARANCE FOR THE GOVERNMENT:                     Craig D. Jensen, Esq.
                                                    Navy Chief Trial Attorney

                                ORDER OF DISMISSAL

       The Board is in receipt of appellant’s request to withdraw the appeal so it can
“pursue its appeal in a different forum.” The appeal has been withdrawn. Accordingly, it
is dismissed from the Board’s docket.

       Dated: August 9, 2022



                                                JOHN J. THRASHER
                                                Administrative Judge
                                                Chairman
                                                Armed Services Board
                                                of Contract Appeals


       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 63358, Appeal of Herman
Construction Group, Inc., rendered in conformance with the Board’s Charter.

       Dated: August 9, 2022


                                                PAULLA K. GATES-LEWIS
                                                Recorder, Armed Services
                                                Board of Contract Appeals